Citation Nr: 1620715	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  12-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected chronic low back pain with limitation of motion.  

2.  Entitlement to an increased disability rating in excess of 20 percent for service-connected arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	  New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1988 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Baltimore, Maryland.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a bilateral hip disorder, including as secondary to service-connected disabilities, has been raised by the record at the March 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

An October 2014 rating decision denied service connection for a right ankle condition.  In December 2014, the Veteran submitted a Notice of Disagreement with the October 2014 rating decision.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in a February 2015 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the right ankle issue adjudicated in October 2014 for the issuance of an SOC and instead refers the matter to the RO to issue one.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination for his low back and left ankle disabilities was performed in August 2010.  There is evidence indicating that his disabilities may have worsened since the August 2010 examination.  The August 2010 examination noted a normal neurological examination of the lumbar spine and forward flexion of 80 degrees.  A January 2011 treatment record noted possible lumbar radiculopathy VA outpatient treatment records dated in February 2014 noted marked limitation of low back flexion.  At the Board hearing the Veteran testified that he has constant numbness in his legs.  

With regard to the left ankle disability, the August 2010 examination noted that the Veteran did not require assistive devices for the ankle.  At the Board hearing, he testified that he wears ankle braces or boots.  

Considering the Veteran's testimony in conjunction with the time that has elapsed since the August 2010 examinations, the Board finds that the evidence suggests the possible worsening of his disabilities, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records dated since October 2014 and associate the records with the electronic claims file.  

2.  Schedule the Veteran for a VA examination for low back pain with limitation of motion.  The electronic claims file must be reviewed by the examiner.  The examination report should indicate that the claims file was reviewed.

All indicated tests should be performed and all findings should be reported in detail.  Complete range of motion findings for the lumbar spine should be reported in degrees. The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should specifically identify any evidence of associated neurological impairment to include radiculopathy due to the service-connected low back disability, to including reflex changes, characteristic pain, and muscle spasm.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome,  should describe the frequency and duration of any periods during which intervertebral disc syndrome has required bed rest prescribed by a physician.

A rationale for all opinions should be provided.

3.  Schedule the Veteran for a VA examination for left ankle arthritis.  The electronic claims file must be reviewed by the examiner.  The examination report should indicate that the claims file was reviewed.

The examiner should perform range of motion testing for the left ankle.  If the Veteran demonstrates limitation of ankle motion, the examiner should indicate whether it is best described as moderate or marked.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's left ankle disability.  If pain on motion is observed, the examiner should identify the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the left ankle due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; if functional loss is identified, to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether ankylosis of the left ankle is present.

4.  Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




